 



Exhibit 10
WENDY’S RESTAURANTS OF
CANADA INC. & THE TDL GROUP LTD.
SUPPLEMENTARY RETIREMENT PLAN

          Certified to be a true and correct copy
                Date:         

 



--------------------------------------------------------------------------------



 



Table of Contents
 

         
Section 1 - Introduction
    1  
Section 2 - Definitions
    1  
Section 3 - Participation
    7  
Section 5 - Participant’s Accounts
    11  
Section 6 - Anti-Dilution
    12  
Section 7 - Retirement Benefit
    13  
Section 8 - Death Benefit
    15  
Section 9 - Trust Fund
    15  
Section 10 - Administration of The Supplementary Plan
    18  
Section 11 - General Provisions
    18  
Section 12 - Amendment To or Termination of The Supplementary Plan
    20  
Appendix “A” — List of Participants as of The Effective Date
    22  

 



--------------------------------------------------------------------------------



 



Section 1 — Introduction
 

1.01   Wendy’s International, Inc. hereby establishes the Wendy’s Restaurants of
Canada Inc. & The TDL Group Ltd. Supplementary Retirement Plan (the
“Supplementary Plan”) effective January 1, 1999.

1.02   The Supplementary Plan shall be deemed to be a retirement compensation
arrangement trust for the purpose of the Income Tax Act (Canada).

Section 2 — Definitions
 

2.01   “Account” means the notional account established by the Company pursuant
to Section 5 for the Participant.

2.02   "Affiliate” means any corporation which is subsidiary to, or associated
or affiliated with, Wendy’s International, Inc., if the shares owned and
controlled, directly or indirectly, by Wendy’s International, Inc. represent 50%
or more of the voting power of the issued and outstanding capital stock of such
corporation.

2.03   “Beneficiary” means a beneficiary designated by the Participant in
accordance with Section 8.

2.04   “Board” means the Board of Directors of Wendy’s International, Inc., a
committee thereof, or any person authorized by the Board to act on its behalf.

1



--------------------------------------------------------------------------------



 



2.05   “Change in Control” means the occurrence of:

  (a)   An acquisition (other than directly from Wendy’s International, Inc.) of
any common stock or other voting securities of Wendy’s International, Inc.
entitled to vote generally for the election of directors (the “Voting
Securities”) by any “Person” (as the term person is used for purposes of Section
13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), immediately after which such Person has “Beneficial Ownership” (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of the then outstanding shares of Wendy’s International, Inc.
common stock or the combined voting power of Wendy’s International, Inc. then
outstanding Voting Securities; provided, however, in determining whether a
Change in Control has occurred, Voting Securities which are acquired in a
“Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (A) Wendy’s International, Inc. or (B) any
corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
Wendy’s International, Inc. (for purposes of this definition, a “Subsidiary”)
(ii) Wendy’s International, Inc. or its Subsidiaries, or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);

  (b)   The individuals who, as of March 21, 1999 are members of the Board of
Wendy’s International, Inc. (the “Incumbent Board”), cease for any reason to
constitute at least seventy percent (70%) of the members of the Board; provided,
however, that if the election, or nomination for election by Wendy’s
International, Inc. common stockholders, of any new director was approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Plan, be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of

2



--------------------------------------------------------------------------------



 



      the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened “Election Contest” (as described in
Rule 14a-11 promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest; or

  (c)   The consummation of:

  (i)   A merger, consolidation or reorganization with or into Wendy’s
International, Inc. or in which securities of Wendy’s International, Inc. are
issued, unless such merger, consolidation or reorganization is a “Non-Control
Transaction.” A “Non-Control Transaction” shall mean a merger, consolidation or
reorganization with or into Wendy’s International, Inc. or in which securities
of Wendy’s International, Inc. are issued where:

  (A)   the stockholders of Wendy’s International, Inc., immediately before such
merger, consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least seventy percent
(70%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Wendy’s International, Inc.”) in substantially the same proportion as
their ownership of the Voting Securities immediately before such merger,
consolidation or reorganization,

  (B)   the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least two-thirds of the members of the board of
directors of the

3



--------------------------------------------------------------------------------



 



      Surviving Wendy’s International, Inc., or a corporation beneficially
directly or indirectly owning a majority of the Voting Securities of the
Surviving Wendy’s International, Inc., and

  (C)   no Person other than (i) Wendy’s International, Inc., (ii) any
Subsidiary, (iii) any employee benefit plan (or any trust forming a part
thereof) that, immediately prior to such merger, consolidation or
reorganization, was maintained by Wendy’s International, Inc. or any Subsidiary,
or (iv) any Person who, immediately prior to such merger, consolidation or
reorganization had Beneficial Ownership of thirty percent (30%) or more of the
then outstanding Voting Securities or common stock of Wendy’s International,
Inc., has Beneficial Ownership of thirty percent (30%) or more of the combined
voting power of the Surviving Wendy’s International, Inc. then outstanding
voting securities or its common stock;

  (ii)   A complete liquidation or dissolution of Wendy’s International, Inc.;
or

  (iii)   The sale or other disposition of all or substantially all of the
assets of Wendy’s International, Inc. to any Person (other than a transfer to a
Subsidiary).

      Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding common stock
or Voting Securities as a result of the acquisition of common stock or Voting
Securities by Wendy’s International, Inc. which, by reducing the number of
shares of common stock or Voting Securities then outstanding, increases the
proportional number of shares Beneficially Owned by the Subject Persons,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of common stock or Voting Securities by
Wendy’s International,

4



--------------------------------------------------------------------------------



 



      Inc., and after such share acquisition by Wendy’s International, Inc., the
Subject Person becomes the Beneficial Owner of any additional common stock or
Voting Securities which increases the percentage of the then outstanding Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur.

2.06   “Company” means either Wendy’s Restaurants of Canada Inc. or The TDL
Group Ltd., as is applicable, and their successors and assigns so long as such
entities remain Affiliates.

2.07   “Earnings” means each Participant’s base salary and bonuses received
during the Plan Year from the Company or an Affiliate.

2.08   “Employee” means an employee of the Company or a Participating Affiliate.

2.09   “Forfeiture Account” means the notional account established pursuant to
Section 7.03 herein.

2.10   “Participant” means an Employee who has become a member of the
Supplementary Plan pursuant to the provisions of Section 3 and who continues to
be entitled to benefits hereunder.

2.11   “Participating Affiliate” means an Affiliate that has been designated as
such by the Board.

2.12   “Plan Assets” means the assets held in the Trust Fund, plus any funds
held by Canada Customs and Revenue Agency as a refundable tax remitted or any
deferred taxes payable by the Company or the Trustee with regard to
contributions to or investment income earned or realized by the Trust Fund.

2.13   “Plan Year” means the calendar year.

5



--------------------------------------------------------------------------------



 



2.14   “Registered Plan” means either the Pension Plan for Salaried Employees of
Wendy’s Restaurants of Canada Inc., or The Retirement Plan for the Employees of
The TDL Group Ltd., as is applicable, which plans are pension plans registered
under the Pension Benefits Act of Ontario and the Income Tax Act (Canada).

2.15   “Service” means a Participant’s uninterrupted period of employment since
the Participant’s last date of hire by the Company or an Affiliate. Service will
not be considered to be broken by periods of absence (with or without pay),
granted by the Company in accordance with its regular and established practices
or by periods of absence while benefits are being paid to the Participant under
the Company’s salary continuance or long term disability plan. For any
Participant for whom a prior period of employment would be disregarded following
a period of absence, the Board may, in its sole discretion, treat such prior and
current periods of employment as Service under this Supplementary Plan.

2.16   “Supplementary Plan” means Wendy’s Restaurants of Canada Inc. & The TDL
Group Ltd. Supplementary Retirement Plan established hereunder.

2.17   “TDL” means The TDL Group Ltd. and its successor and assigns so long as
such entity remains an Affiliate.

2.18   “Total and Permanent Disability” means a disability qualifying a
Participant for disability retirement benefits as defined in the Registered Plan
in which such Participant actively participated on the first date of such
disability.

2.19   “Trust Agreement” means any agreement or agreements now or subsequently
executed between the Wendy’s International, Inc. and the Trustee for purposes of
this Supplementary Plan.

2.20   “Trust Fund” means the cash and other investments held in trust to
provide benefits under or related to this Supplementary Plan.

6



--------------------------------------------------------------------------------



 



2.21   “Trustee” means a trust company or an individual or group of individuals,
and includes any combination or successors thereof, appointed by Wendy’s
International, Inc. to hold, administer and invest the Trust Fund.

2.22   “WROC” means Wendy’s Restaurants of Canada Inc. and its successor so long
as such successor remains an Affiliate.

In this Supplementary Plan, words importing the singular number include the
plural and vice versa; and references to a Section or Sections means a Section
or Sections in this instrument.
Section 3 — Participation
 

3.01   Each Employee who is:

  (a)   an individual with the title of vice president or above for the Company;
and     (b)   a member of the Registered Plan;

      shall become a Participant in the Supplementary Plan on the later of
January 1, 1999 or the first day of the month coincident with or next following
the month in which the Employee is named an officer of the Company, provided
that an Employee who is a participant of another supplemental pension plan
sponsored by the Company or by Wendy’s International, Inc. shall not be eligible
to participate in this Supplementary Plan.

Section 4 — Contributions
 

7



--------------------------------------------------------------------------------



 



4.01   Participant Contributions

      The Participant is not permitted to make contributions to the
Supplementary Plan.

4.02   Company Contributions

As of December 31 of each Plan Year, the Company shall contribute to the
Supplementary Plan the amount set out below that is applicable to each
Participant who is actively employed as an officer of the Company on December 31
and who has not attained age 66 as of December 31 and shall credit to each
Participant’s Account an amount that is equal to the contribution made with
regard to such Participant. A portion of such contribution shall be withheld and
deposited with Canada Customs and Revenue Agency in the manner described in
Section 4.04 and the remainder of such contribution shall be deposited with the
Trust Fund.

         
(a)
  Participant’s Age Plus Service on January 1st of the Plan Year   Company
Contribution
 
       
 
  Less than 40   6% of Earnings
 
       
 
  40 — 49   8% of Earnings
 
       
 
  50 — 59   12% of Earnings
 
       
 
  60 or more   22% of Earnings

less the sum of:

  (b)   the aggregate of Participant and Company contributions to the Registered
Plan in the Plan Year with regard to such Participant.

Notwithstanding any other provision in this Section 4.02, if the Participant is
allowed to contribute to the Registered Plan at varying percentages, the
contributions used in Section 4.02(b) will be calculated assuming the
Participant elected to contribute to the Registered Plan at the contribution
level required to obtain the maximum Company

8



--------------------------------------------------------------------------------



 



contribution available under the Registered Plan and any Participant elected
contributions in excess of such level shall be disregarded.

4.03   In addition to the contribution described in Section 4.02, as of
December 31, 1999, the Company shall contribute to the Supplementary Plan the
amount that is set out in Appendix “A” that is applicable to each Participant
listed in Appendix “A” provided such Participant is actively employed as an
officer of the Company on that date, and shall credit to each Participant’s
Account an amount that is equal to the contribution made with regard to such
Participant. A portion of such contribution shall be withheld and deposited with
Canada Customs and Revenue Agency in the manner described in Section 4.04 and
the remainder of such contribution shall be deposited with the Trust Fund.

4.04   The Company shall withhold from its contribution to the Supplementary
Plan such amounts of refundable tax as are required to be withheld under the
Income Tax Act (Canada) with respect to its contributions and shall otherwise
make remittances and file such withholding tax returns and forms as are required
under the Income Tax Act (Canada).

4.05   Notwithstanding any other provision herein to the contrary, if a
Participant retires as an officer of the Company during the Plan Year in which
the Participant attains age 65 and the Participant’s date of retirement is on or
after his date of birth in that Plan Year, the Company shall, on the last day of
the month coincident with or next following the Participant’s retirement,
contribute the amount set out below to the Supplementary Plan and shall credit
to such Participant’s Account an amount that is equal to the contribution made
with regard to such Participant. A portion of such contribution shall be
withheld and deposited with Canada Customs and Revenue Agency in the manner
described in Section 4.04 and the remainder of such contribution shall be
deposited with the Trust Fund.

  (a)   the contribution calculated in accordance with Subsection 4.02(a) based
on the Participant’s Earnings as at the Participant’s retirement date,

9



--------------------------------------------------------------------------------



 



      less

  (b)   the aggregate of Participant and Company contributions to the Registered
Plan in the Plan Year with regard to such Participant.

      Notwithstanding any other provision in this Section 4.05, if the
Participant is allowed to contribute to the Registered Plan at varying
percentages, the contributions used in Section 4.05(b) will be calculated
assuming the Participant elected to contribute at the maximum contribution level
permitted under the Registered Plan.

4.06   Each Company shall be solely responsible to contribute amounts required
under Section 4 with regard to that Company’s officers. To the extent that an
officer performs services for both WROC and TDL and is remunerated by each
Company within a Plan Year, each Company shall contribute the portion of the
contribution required under Section 4 calculated based on such officer’s
Earnings paid by that Company.

Section 5 — Participant’s Accounts
 

5.01   Establishment of Participant’s Account

      Wendy’s International, Inc., or any person authorized by Wendy’s
International, Inc., shall keep a complete and accurate notional account (the
“Account”) in respect of each Participant showing the aggregate of all amounts
credited to the Account pursuant to Section 4 plus the amount credited pursuant
to Section 5.02 below. If a Participant performs services for both WROC and TDL,
a separate notional account shall be maintained to reflect contributions
credited by each Company pursuant to Section 4 plus the amount credited pursuant
to Section 5.02.

10



--------------------------------------------------------------------------------



 



5.02   Investment Credits

  Effective on the last day of December, the Company shall credit to the Account
of each Participant and to the Forfeiture Account an amount equal to the
following:

  (a)   the net income of the Trust Fund for the Plan Year, calculated as the
fair market value of Trust Fund assets on the last day of the Plan Year, reduced
by the fair market value of Trust Fund assets on the first day of the Plan Year,
and further reduced by any contributions made during such Plan Year pursuant to
Section 4, and increased by any distributions made during such Plan Year
pursuant to Section 7; multiplied by     (b)   the amount credited to the
Forfeiture or Participant’s Account as at the beginning of the Plan Year divided
by the amount credited to the Forfeiture Account and to all Participant’s
Accounts as at the beginning of the Plan Year.

  The portion of the Forfeiture and Participant’s Accounts deposited with Canada
Customs and Revenue Agency shall not accrue interest. Further, the annual income
tax liability of the Supplementary Plan as calculated under the Income Tax Act
(Canada) as a tax on the net realized income for the Plan Year shall be funded
out of the Trust Fund.

Section 6 — Anti-Dilution
 

6.01   Notwithstanding any provision in this Supplementary Plan or the Trust
Agreement to the contrary, or any amendment hereto, the Plan Assets determined
as of December 31 of any Plan Year, shall only be used for the payment of
benefits to those Participants who, as of December 31 of such Plan Year, have
Accounts to which amounts have been credited under Sections 4.02, 4.03, or 5.02
and payment to each such Participant shall be limited to the amount credited to
his or her Account.

11



--------------------------------------------------------------------------------



 



6.02   For the purposes of Section 6.01, Plan Assets shall exclude amounts
forfeited under Section 7.03 that have not been credited to the Participants’
Accounts as of December 31 of such Plan Year.

Section 7 — Retirement Benefit
 

7.01   Vesting and Retirement Benefit

      If a Participant’s employment is terminated with the Company for any
reason other than death, the Participant shall be entitled to receive on or
before the last day of April of the Plan Year commencing after such termination,
a lump sum retirement benefit equal to the vested percentage as set out below
multiplied by the balance in the Participant’s Account. All Supplementary Plan
benefit payments are subject to applicable withholding taxes.

          Completed Years of Service   Vested Percentage
Less than 5
    0 %
 
       
At least 5 but less than 6
    20 %
 
       
At least 6 but less than 7
    40 %
 
       
At least 7 but less than 8
    60 %
 
       
At least 8 but less than 9
    80 %
 
       
9 or more
    100 %
 
       

7.02   Notwithstanding the above, a Participant shall be 100% vested if:

12



--------------------------------------------------------------------------------



 



  (a)   the Participant’s employment is terminated after the Participant attains
age 65 and has completed at least 5 years of Service;     (b)   the
Participant’s employment is terminated after the Participant’s Total and
Permanent Disability; or     (c)   a Change in Control occurs. However, if the
Participant’s employment is terminated by Wendy’s International, Inc. or the
Company without cause prior to the date of a Change in Control but the
Participant reasonably demonstrates that the termination (i) was at the request
of a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control or (ii) otherwise arose in connection
with, or in anticipation of, a Change in Control which has been threatened or
proposed, such termination shall be deemed to have occurred after a Change in
Control for purposes of this Agreement provided a Change in Control shall
actually have occurred.

7.03   Forfeitures

  (a)   If a Participant’s employment is terminated for any reason other than
death, the portion of the balance credited to the Participant’s Account that is
not vested shall be forfeited.     (b)   To the extent that a Participant’s
forfeited Account was attributable to contributions made by WROC, the forfeited
amount shall at WROC’s sole discretion either be paid out to WROC or held as
part of the Plan Assets in a WROC Forfeiture Account to be applied against
future WROC contributions.     (c)   To the extent that a Participant’s
forfeited Account was attributable to contributions made by TDL, the forfeited
amount shall at TDL’s sole discretion either be paid out to TDL or held as part
of the Plan Assets in a TDL Forfeiture Account to be applied against future TDL
contributions.

13



--------------------------------------------------------------------------------



 



Section 8 — Death Benefit
 

     
8.01
  Payment of Pre-Retirement Death Benefit
 
   
 
  If the Participant dies while employed by the Company, the balance credited to
the Participant’s Account shall be 100% vested and shall be paid as a lump sum
to the Participant’s Beneficiary.  
 
  If the Participant dies after ceasing employment with the Company, the balance
credited to the Participant’s Account shall remain subject to the vesting
provisions set out in Section 7 and shall be paid as a lump sum to the
Participant’s Beneficiary.
 
   
8.02
  Beneficiary Designation
 
   
 
  A Beneficiary may be designated upon written document, signed by the
Participant and filed with the Company. Subject to any applicable law governing
the designation of beneficiaries, a designation may be revoked or amended in the
same manner. Except as otherwise provided in this Supplementary Plan, if the
Participant does not designate a Beneficiary or if a designation fails by
operation of law, the Participant’s estate shall be deemed to be the
Beneficiary.

Section 9 — Trust Fund
 

     
9.01
  Wendy’s International, Inc. shall appoint a Trustee and shall establish, and
maintain during the continuance of this Supplementary Plan, a Trust Fund to be
held by the Trustee pursuant to the terms of a written Trust Agreement between
Wendy’s

14



--------------------------------------------------------------------------------



 



     
 
  International, Inc. and the Trustee, for the purposes of holding and investing
assets and paying pensions under this Supplementary Plan. The Trust Fund shall
be administered by the Trustee and invested in accordance with the directions of
Wendy’s International, Inc. or any investment manager as may be appointed by
Wendy’s International, Inc. Wendy’s International, Inc. shall have the sole
right to select, appoint or remove the Trustee and investment manager.
 
   
9.02
  No person shall have any right to or interest in any part of the assets of the
Trust Fund except as, and to the extent provided, from time to time, under the
Supplementary Plan or Trust Agreement. No liability shall attach to any officer,
shareholder, director or employee of the Company or of Wendy’s International,
Inc. for payment of any benefits or claims hereunder.
 
   
9.03
  Except to the extent that expenses are paid out of Plan Assets, each Company
shall pay a portion of the expenses related to the maintenance and operation of
the Trust Fund and this Supplementary Plan based on the relative Account
balances of their Employees who are Participants.
 
   
9.04
  The Company may, in its discretion, either pay a retirement benefit directly
to a Participant or Beneficiary, or direct the Trustee to pay such benefit,
provided that the Trustee is jointly and severally liable with the Company for
payment of benefits, subject to the extent of the Plan Assets and the Provisions
of the Trust Agreement. Any Supplementary Plan benefit payments made directly by
the Company hereunder shall cease to be an obligation of the Trust Fund or Plan
and any Supplementary Plan benefit payments made by the Trustee hereunder shall
cease to be an obligation of the Company or Plan.
 
   
9.05
  If the Company makes a payment described in Section 9.04 with regard to a
Participant or such Participant’s Beneficiary, an amount equal to such payment
shall be deleted from the credit of the Participant’s Account and credited to
the Company’s Forfeiture Account.

15



--------------------------------------------------------------------------------



 



     
9.06
  Payment Constitutes Release
 
   
 
  A payment of benefits pursuant to the provisions of this Supplementary Plan,
shall, to the extent of the payment made, fully release and discharge Wendy’s
International, Inc., the Plan, the Trustee and the Company from any and all
claims of the Participant, the Participant’s Beneficiary, heirs, successors and
assigns and any other person claiming through the Participant.

16



--------------------------------------------------------------------------------



 



Section 10 — Administration of The Supplementary Plan
 

     
10.01
  Responsibility for Administration
 
   
 
  Wendy’s International, Inc. shall be responsible for the overall
administration, interpretation and application of the Supplementary Plan, and
all decisions of Wendy’s International, Inc. in connection with the
administration of the Supplementary Plan will be final and binding upon each
Participant. Wendy’s International, Inc. may enact such rules and regulations
relating to the operation of the Supplementary Plan as it considers necessary
for the carrying out of its provisions and may amend or revoke such rules and
regulations from time to time.
 
   
10.02
  Delegation of Duties
 
   
 
  Wendy’s International, Inc. may delegate certain duties with respect to the
administration of the Supplementary Plan to such committee or person or persons
as it may determine, whether or not the member of the committee or the person or
persons are employees, officers or directors of Wendy’s International, Inc.
Wendy’s International, Inc. may authorize the committee, person or persons so
determined by it to act on its behalf and to execute instruments on its behalf.

Section 11 — General Provisions
 

     
11.01
  Rights of Employee
 
   
 
  Participation in this Supplementary Plan does not confer on the Participant
any rights that the Participant did not otherwise possess as an employee, except
to such benefits as have

17



--------------------------------------------------------------------------------



 



     
 
  specifically accrued to the Participant under the terms of the Supplementary
Plan. Nothing contained in the Supplementary Plan shall be deemed to give the
Participant the right to be retained in the employ of the Company or to
interfere with the right of the Company to discharge the Participant at any time
without regard to the effect that such discharge might have upon the Participant
under the Supplementary Plan.
 
   
11.02
  Non-Alienation
 
   
 
  All benefits provided under the terms of the Supplementary Plan are for the
Participant’s own use and benefit, are not capable of assignment or alienation,
and do not confer upon the Participant, the Participant’s personal
representative or dependent, or any other person, any right or interest in the
benefit or deferred benefit that is capable of being assigned or otherwise
alienated.
 
   
11.03
  Records
 
   
 
  Whenever used for the purposes of the Supplementary Plan, the records of the
Company will be deemed to be conclusive as to the facts with which they are
concerned.
 
   
11.04
  Payments to Incapacitated Persons
 
   
 
  If Wendy’s International, Inc. receives evidence satisfactory to it that any
person receiving a benefit or entitled to receive a benefit under the
Supplementary Plan is legally incapable of giving a valid receipt therefor and
that no attorney, guardian, committee or other legal representative of the
estate of that person has been duly appointed, the benefit shall be paid to the
Account of the Ontario Court (General Division) for the credit of the person
pursuant to the laws of Ontario governing such payments into court.
 
   
 
  Any such payment will be deemed a payment for the account of the person and
will constitute a complete discharge for the payment of the benefit. If a person
dies before

18



--------------------------------------------------------------------------------



 



     
 
  receiving all the payments to which he or she is entitled under the
Supplementary Plan, the balance in the Participant’s Account shall be paid
pursuant to Section 8.
 
   
11.05
  Applications, Notices and Elections
 
   
 
  Any application, notice, or election under the Supplementary Plan shall be
made, given, or communicated, as the case may be, in such manner as Wendy’s
International, Inc. may determine.
 
   
11.06
  Construction
 
   
 
  The Supplementary Plan and all rights thereunder will be governed, construed,
and administered in accordance with the laws of the Province of Ontario.

Section 12 — Amendment To or Termination of The Supplementary Plan
 

     
12.01
  Amendment or Termination of the Supplementary Plan
 
   
 
  Wendy’s International, Inc. intends to maintain the Supplementary Plan in
force indefinitely, but, nevertheless, reserves the sole right to amend or
terminate the Supplementary Plan in whole or in part or segregate part of the
Trust Fund or merge the Trust Fund with the assets of any other plan, at any
time or times, provided, however, that the benefits accrued to each Participant
immediately prior to the date of the amendment, termination, revocation,
segregation or merger shall not be reduced by such amendment, termination,
revocation, segregation or merger and provided that no amendment shall reduce a
Participant’s entitlement under Section 6.
 
   
12.02
  Allocation of the Trust Fund on Supplementary Plan Termination

19



--------------------------------------------------------------------------------



 



     
 
   
 
  Subject to the provisions of Section 12.03, should the Supplementary Plan be
terminated at any time, the Supplementary Plan Assets shall be applied to
provide retirement benefits as outlined herein for each Participant or
Beneficiary, as the case may be.
 
   
12.03
  Treatment of Forfeiture Account Assets  
 
  If, after all liabilities under the Supplementary Plan have been satisfied,
there should remain Forfeiture Account assets in the Trust Fund, such assets
shall revert to WROC or TDL, as the case may be.  
12.04
  Wind-Up or Bankruptcy of the Company
 
   
 
  In the event that any of Wendy’s International, Inc., WROC, or TDL at any time
files an assignment in bankruptcy, has a petition into bankruptcy filed on its
behalf, is in receivership or is wound-up, the Supplementary Plan shall be
deemed fully terminated and the provisions of this Section 12 shall apply.

20



--------------------------------------------------------------------------------



 



Appendix “A” — List of Participants as of The Effective Date
 

          Participant   December 31, 1999 Balance

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO THE
WENDY’S RESTAURANTS OF CANADA INC. AND
THE TDL GROUP LTD. SUPPLEMENTARY RETIREMENT PLAN
WHEREAS, Wendy’s International, Inc. (the “Company) adopted the Wendy’s
Restaurants of Canada Inc. and The TDL Group Ltd. Supplementary Retirement Plan,
effective January 1, 1999 (the “Plan”); and
WHEREAS, the Company desires to amend the Plan in order to make certain changes
to the Plan.
NOW, THEREFORE, the Company amends the Plan as follows, effective as of
January 1, 2005 except as otherwise set forth herein:

1.   The TDL Group Ltd. has amalgamated and is now doing business under the name
“The TDL Group Corp.” Therefore, all references to “The TDL Group Ltd.” shall be
replaced with references to “The TDL Group Corp.”   2.   The last paragraph of
Section 4.02 is amended to read as follows:

Notwithstanding any other provision in this Section 4.02, if the Participant is
employed by TDL, the contributions used in Section 4.02(b) will be calculated
disregarding any Participant elected contributions in excess of the contribution
level required to obtain the maximum Company contribution available under the
Registered Plan. If the Participant is employed by WROC, the contributions used
in Section 4.02(b) will be calculated assuming the Participant elected to
contribute to the Registered Plan at the contribution level required to obtain
the maximum Company contribution available under the Registered Plan; any
Participant elected contributions in excess of such level shall be disregarded.

3.   Section 4.05 is amended to read as follows:

  4.05   Notwithstanding any other provision herein to the contrary, if a
Participant retires as an officer of the Company during the Plan Year in which
the Participant attains age 65 and the Participant’s date of retirement is on or
after the Participant’s date of birth in that Plan Year, the Company shall, on
the last day of the month coincident with or next following the Participant’s
retirement, contribute the amount set out below to the Supplementary Plan and
shall credit to such Participant’s Account an amount that is equal to the
contribution made with regard to such Participant:

  (a)   the contribution calculated in accordance with Subsection 4.02(a) based
on the Participant’s Earnings as at the Participant’s retirement date,

less

 



--------------------------------------------------------------------------------



 



  (b)   the aggregate of Participant and Company contributions to the Registered
Plan in the Plan Year with regard to such Participant.

A portion of such contribution shall be withheld and deposited with Canada
Revenue Agency in the manner described in Section 4.04 and the remainder of such
contribution shall be deposited with the Trust Fund.
Notwithstanding any other provision in this Section 4.05, if the Participant is
employed by TDL, the contributions used in Section 4.05(b) will be calculated
disregarding any Participant elected contributions in excess of the contribution
level required to obtain the maximum Company contribution available under the
Registered Plan. If the Participant is employed by WROC, the contributions used
in Section 4.02(b) will be calculated assuming the Participant elected to
contribute to the Registered Plan at the contribution level required to obtain
the maximum Company contribution available under the Registered Plan; any
Participant elected contributions in excess of such level shall be disregarded.

4.   Effective as of September 1, 2006, Section 7.01 is amended to read as
follows:

  5.02   Investment Credits

Effective on the last day of October, the Company shall credit to the Account of
each Participant and to the Forfeiture Account an amount equal to the following:

  (a)   the net income of the Trust Fund for the Plan Year, calculated as the
fair market value of Trust Fund assets on October 31st of the Plan Year, reduced
by the fair market value of Trust Fund assets on the November 1st of the prior
Plan Year, and further reduced by any contributions made during that period
pursuant to Section 4, and increased by any distributions made during that
period pursuant to Section 7; multiplied by     (b)   the amount credited to the
Forfeiture or Participant’s Account as at November 1st of the prior Plan Year
divided by the amount credited to the Forfeiture Account and to all
Participant’s Accounts as at November 1st of the prior Plan Year.

The portion of the Forfeiture and Participant’s Accounts deposited with the
Canada Revenue Agency shall not be credited with investment earnings. Further,
the annual income tax liability of the Supplementary Plan as calculated under
the Income Tax Act (Canada) on the net realized income for the Plan Year shall
be paid out of the Trust Fund.

2



--------------------------------------------------------------------------------



 



5.   Section 7.01 is amended to read as follows:

  7.01   Vesting and Retirement Benefit

If a Participant’s employment is terminated with the Company for any reason
other than death, the Participant shall be entitled to receive at the time set
forth in Section 7.04, a lump sum retirement benefit equal to the vested
percentage as set out below multiplied by the balance in the Participant’s
Account as of October 31st. All Supplementary Plan benefit payments are subject
to applicable withholding taxes.

          Completed Years of Service   Vested Percentage  
Less than 5
    0 %
 
       
At least 5 but less than 6
    20 %
 
       
At least 6 but less than 7
    40 %
 
       
At least 7 but less than 8
    60 %
 
       
At least 8 but less than 9
    80 %
 
       
9 or more
    100 %

6.   Effective as of September 22, 2006, a new Sub Section 7.02(d) is added to
read as follows:

  7.02(d)   Each Employee of WROC who is a Participant on September 22, 2006
shall be fully vested as of that date, if not already vested, and shall be
deemed to have terminated employment for purposes of the Supplemental Plan as of
that date.

7.   A new Section 7.04 is added to read as follows:

  7.04   Where a Participant who is entitled to a distribution of benefits from
the Supplementary Plan is terminated before November 1st, such Participant’s
benefits shall be distributed during the month of December immediately following
such termination. Otherwise such distribution shall be made during the month of
December of the Plan Year commencing after such termination.

8.   Effective as of September 22, 2006, Wendy’s International, Inc. has
transferred all rights and obligations as the sponsor and administrator of the
Supplementary Plan to The TDL Group Corp.

IN WITNESS WHEREOF, the Company has caused this document to be executed by its
duly authorized officer as of this 29th day of September 2006.

                  By:   /s/ Kerrii B. Anderson                    

            Its:  Kerrii B. Anderson, President & CEO                  

3



--------------------------------------------------------------------------------



 



         

TRANSFER AND RELEASE AGREEMENT
THIS TRANSFER AGREEMENT is made as of the 22nd day of September, 2006.
BY AND BETWEEN:
WENDY’S INTERNATIONAL, INC. (“Wendy’s”)
a corporation incorporated under the laws of Ohio
— and —
THE TDL GROUP CORP. (“TDL”)
a corporation incorporated under the laws of Nova Scotia
— and —
WENDY’S RESTAURANTS OF CANADA INC. (“WROC”)
a corporation incorporated under the laws of Ontario
— and —
BMO TRUST COMPANY (“Trustee”)
a company duly incorporated under the laws of Canada
WHEREAS Wendy’s adopted the Wendy’s Restaurants of Canada Inc. & The TDL Group
Ltd. Supplementary Retirement Plan (the “Supplementary Plan”) effective
January 1, 1999 to provide supplemental retirement benefits to certain officers
of two of its Canadian affiliates, TDL and WROC;
AND WHEREAS Wendy’s amended the Supplementary Plan effective January 1, 2005 to
rename it the Wendy’s Restaurants of Canada Inc. & The TDL Group Corp.
Supplementary Retirement Plan;
AND WHEREAS Wendy’s has entered into a trust agreement (the “Trust Agreement”)
with The Trust Company of Bank of Montreal, now known as BMO Trust Company (the
“Trustee”), under which the Trustee has agreed to act as the Trustee for the
Supplementary Plan;
AND WHEREAS Wendy’s has announced its intention to spin off Tim Hortons Inc.
which will result in TDL no longer being an affiliate of Wendy’s or WROC;
AND WHEREAS as part of the separation of Wendy’s and WROC from TDL, the parties
desire to transfer the Supplementary Plan from Wendy’s to TDL, to substitute TDL
for Wendy’s as a

 



--------------------------------------------------------------------------------



 




party to the Trust Agreement and to remove WROC as a participating employer
under the Supplementary Plan;
NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1.   As of September 22, 2006 (the “Transfer Date”), TDL shall become the
sponsor and administrator of the Supplementary Plan;   2.   As of the Transfer
Date WROC shall cease to be a participating employer under the Supplementary
Plan;   3.   By execution of this agreement, Trustee agrees to substitute TDL
for Wendy’s as a party to the Trust Agreement.   4.   As of the Transfer Date,
Wendy’s shall be relieved of any liability or obligations arising out of the
Trust Agreement or the Supplementary Plan.   5.   This Transfer Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supersedes all prior agreements, whether written or oral.

IN WITNESS WHEREOF, the parties have executed this Transfer Agreement as of the
date first written above.

     
WENDY’S INTERNATIONAL, INC.
  WENDY’S RESTAURANTS OF CANADA INC.
 
    By: /s/ Jeffrey M. Cava   By: /s/ Everett E. Gallagher, Jr.      
Name: Jeffrey M. Cava
  Name: Everett E. Gallagher, Jr.
Title: Executive Vice President
  Title: Senior Vice President
 
   
THE TDL GROUP CORP.
  BMO TRUST COMPANY
 
    By: /s/ Roland Walton    
 
   
Name: /s/ Roland Walton
  Name:
Title: Executive Vice President
  Title:
 
   
THE TDL GROUP CORP.
   
 
    By: /s/ Donald Schroeder    
 
   
Name: /s/ Donald Schroeder
   
Title: Executive Vice President
   

-2-